Citation Nr: 1727468	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed left foot condition, to include as secondary to the service connected left knee disability (left foot disability). 

2.  Entitlement to service connection for a claimed right knee condition, to include as secondary to the service connected left knee disability (right knee disability). 

3.  Entitlement to service connection for a claimed dorsal spine disorder, to include as secondary to the service connected left knee disability (back disability).

4.  Entitlement to automobile with adaptive equipment or adaptive equipment only (adaptive automobile equipment). 

5.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of a left knee injury (left knee disability).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1974 to June 1978

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This case was previously before the Board in September 2009 and was remanded in order to afford the Veteran a hearing.  The Veteran provided testimony at a hearing before a Veteran's Law Judge in March 2010 and a transcript of that hearing has been associated with the claims file.  Subsequently, in July 2010, the case was before the Board again and it was remanded for additional development to the Agency of Original Jurisdiction (AOJ) for further development.  

The judge who held the Veteran's March 2010 hearing is now retired.  Accordingly, the Veteran was notified of this fact and was given another opportunity to have a hearing but declined to have an additional hearing in May 2017.  

The Board further notes that two additional issues were adjudicated by the RO and certified for appellate review in September, 2015.  However, the Veteran did request a Board hearing in connection with those issues, which has not yet been provided to the Veteran.  Therefore the Board declines to take any action with respect to those issues at this time.  This delay is needed to ensure that the Veteran is afforded due process as to those matters, to include being provided with his requested hearing.  38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of the notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

The issues of entitlement for adaptive automobile equipment and entitlement to a rating in excess of 10 percent for the Veteran's service connected left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran had a diagnosis of a left foot disability at any time during the pendency of the claim on appeal. 

2.  The preponderance of the evidence indicates that the Veteran's right knee disability is not related to service and is not caused or aggravated by the Veteran's service-connected left knee disability.  

3.  The preponderance of the evidence indicates that the Veteran's back disability is not related to service and is not caused or aggravated by the Veteran's service connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for entitlement to service connection for a dorsal spine disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letters dated in August 2005, September 2005 and January 2006 before the February 2006 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decision, the statement of the case, the remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include her service treatment records (STR), private treatment records, and VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA also provided the Veteran with several VA examinations to determine the severity of the Veteran's left knee disability and to establish service connection for her additional disabilities in August 2010 and October 2012.  Moreover, the Board finds that the opinion provided by the August 2010 VA examiner is adequate to adjudicate the claim regarding the Veteran's claimed back disability, right knee disability and left foot disability and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and origins of her claimed disabilities, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




II. The Claims 

The Veteran contends that her left foot and back disabilities are due to an injury suffered during her military service.  The Veteran also contends that her right knee disability is due to her military service and is a result of her service-connected left knee disability.   

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

A.  Left foot disability 

As to the claim for service connection for a left foot disability, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically a left foot disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's service treatment records were silent for any in-service left foot injuries and the Veteran's separation physical did not indicate that she had any issues with her left foot as she was leaving the service.  See June 14, 1978 separation examination.   

In regards to her post-service medical records they are also silent for a diagnosis of a left foot disability.  While the Veteran does not have a diagnosis for a left foot disability, the Board acknowledges that the Veteran's VA treatment records did show that she has reported foot pain in the past.  Although there are some reports of foot pain in the Veteran's medical history, the Veteran's VA treatment records do not demonstrate that she has a diagnosed left foot disability.  Specifically, in August 2010 an X-ray was obtained and the results indicated that lateral and oblique views of the left foot demonstrate preserved alignment and bone mineralization with no fracture, dislocation or joint effusion.  The doctor also added that there is no soft tissue swelling or significant degenerative change.  The doctor concluded by stating that it was an unremarkable examination of the left foot.   See August 20, 2010 VA Progress note.  Moreover, the Veteran was provided another X-ray in May 2011 and the results of that test indicated that there is no radiographic evidence of acute fracture or dislocation of the bones of either foot, bony mineralization is within normal limits plantar calcaneal spurs are noted bilaterally and, no focal soft tissue swelling is apparent.  The doctor concluded by saying that there was no radiographic evidence of acute bony abnormality of the right or left foot.  See May 12, 2011 VA Progress note.  Lastly, another X-ray was performed in October 2011.  The doctor reviewed the X-ray and stated that there is no radiographic evidence of any acute traumatic bone injury such as fracture-dislocation, and no suspicious osseous lesions or areas of cortical erosion, and the soft tissues are unremarkable.  The doctor concluded by saying that there was no osseous abnormality of the foot.  See October 13, 2011 VA progress note.  The Board finds these X-rays performed by VA to be compelling evidence of the absence of a left foot disability and accordingly places significant weight on them.  See Evans, supra.  

Furthermore, the Veteran was afforded a VA examination to determine the exact nature and etiology of her claimed left foot disability in August 2010.  The examiner stated that the Veteran reported that she burned her left foot while stationed in the Philippines and they soaked her foot and peeled the skin off of it for a long time, then the Veteran stated that she was not aware of any residuals at that time.  Next, the Veteran told the examiner that she twisted her foot and ankle in the yard three weeks before the examination and reports that she has pain and weakness in her left foot and ankle.  See August 2010 VA examination and May 25, 2010 VA Progress notes.  Lastly, the Veteran also explained to the examiner that 15 years ago her left leg went numb from the hip down and she reports weakness in the left leg and foot since that time.  Following the examination, the doctor stated that the examination showed no diagnosis for a left foot disability.  The examiner stated that this was a normal left foot exam and as there is no diagnosis, no opinion will be given.  See August 20, 2010 VA examination.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, the Board finds that the most probative evidence of record shows that the Veteran does not have a diagnosis of a left foot disability at any time during the pendency of the appeal.  The Board has considered the Veteran's statements, her medical history and her VA examination.  The Board finds that the X-rays performed by VA and the corresponding VA examination were the most probative pieces of evidence in this matter and has assigned significant weight to them.  See Evans, supra.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of a disability at any time during the pendency of the claim on appeal and the Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for a left foot disability must be denied because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.310; McClain, supra.

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a left foot disability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Right knee disability

The Veteran contends that her right knee disability is due to an in-service injury and it is secondary to her service-connected left knee disability.  

As to a current diagnosis, the Veteran is currently diagnosed with right knee patellofemoral pain syndrome.  See August 2010 VA examination.  

In regards to the in-service incurrence, the Veteran's STRs were silent for any in-service right knee injuries and the Veteran's separation physical did not indicate that she had any issues with her right knee as she was leaving the service.  See June 14, 1978, separation examination.  

As to the Veteran's lay statements, the Veteran stated that when she was knocked out of the back of a military truck she awakened and had red blotchy spots on both legs from the knees down to the top of her socks.  See Statement in support of claim February 4, 2012.  Although the Veteran has stated that she was injured during this incident, the STRs do not support this contention.  The record associated with that incident only discussed a contusion on the left leg.  See August 9, 1976 STR.  Moreover, the Veteran has also stated that her right knee condition is a result of her service-connected left knee disability.  She stated that her right knee has to overcompensate for her left knee and she has to wear braces on both of her knees.  See September 16, 2016 Statement in support of claim.  Accordingly, the Board finds that the Veteran is considered competent to report on observable problems, such as weakness and pain, because these symptoms are observable by a lay person.  See Kahana, supra.  However, the Board also finds that the Veteran is not competent to provide a medical opinion as to the origins of her present disability because such an opinion requires medical expertise which they do not have.  See Davidson, supra; Kahana, supra.  As such, the Board places little probative weight on the Veteran's statements because they are not supported by the medical evidence contained in her STRs and she does not have the medical expertise to provide an opinion as to the origin of her disability.  

Turning to the medical evidence at hand, the Veteran was afforded a VA examination in August 2010.  At that examination, the Veteran explained to the examiner that she has had problems with her left knee since she was in the military but says she cannot say when she started having right knee pain.  See August 20 2010 VA examination.  After the examination, the examiner stated that there is no evidence of a right knee condition or injury in the Veteran's service medical records.  In addition, the doctor stated that there is no evidence of an abnormal gait or weight bearing that would cause the left knee to affect the right knee. Accordingly, the examiner opined that the Veteran's right knee patellofemoral pain syndrome is not caused by or is a result of military service or the service-connected left knee condition.  The Board finds the August 2010 VA examination is the most competent and probative medical evidence of record as to this issue.  The Board further finds that the VA examination is the most probative evidence available because it was well-reasoned, detailed, and cited to the relevant evidence of record.  Accordingly, the Board places significant weight on this opinion.  See Davidson supra.  

In summary, the Board finds that the preponderance of the evidence shows that the Veteran's right knee disability is not related to the Veteran's military service nor was it caused or aggravated by her service-connected left knee disability.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information, but finds that the August 2010 VA examination to be the most probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for a right knee disability is not warranted because the weight of the probative evidence is against a finding that the Veteran's current disability was due to or aggravated by her service-connected left knee disability and there is no causal association or link between the post-service disability and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.310.

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a right knee disability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Back disability

The Veteran contends that her back disability is due to an in-service injury when she fell out of the back of a military vehicle.  

As to a current diagnosis, the Veteran is currently diagnosed with a thoracic strain.  See August 2010 VA examination.  

In regards to the in-service incurrence, the Veteran's service treatment records were silent for any in-service back injuries and the Veteran's separation physical did not indicate that she had any issues with her back as she was leaving the service.  See June 14, 1978, separation examination.  

As to the Veteran's lay statements, the Veteran stated that she injured her back when she was knocked out of the back of a military truck.  She stated that she was knocked unconscious and was on the ground for approximately 25 minutes and when she awakened she spoke to her first sergeant and then went to the hospital.  See Statement in support of claim March 11, 2013.  Although the Veteran has stated that her back was injured during this incident, the STRs do not support this contention.  The record associated with that incident only discussed a contusion on the left leg and made no mention of any issues with her back.  See August 9, 1976 STR.  Accordingly, the Board finds that the Veteran is considered competent to report on observable problems, such as pain, because these symptoms are observable by a lay person.  See Kahana, supra.  However, the Board also finds that the Veteran is not competent to provide a medical opinion as to the origins of her present disability because such an opinion requires medical expertise which they do not have.  See Davidson, supra; Kahana, supra.  As such, the Board places little probative weight on the Veteran's statements because they are not supported by the medical evidence contained in her STRs and she does not have the medical expertise to provide an opinion as to the origin of her disability.  

Turning to the medical evidence at hand, the Veteran's post-service VA treatment records show that she has reported a history of back pain.  Specifically, the Veteran has stated that she has had pain in her low back and in her legs for over 20 years.  See March 4, 2011 VA Progress Note.  The Veteran through the course of her appeal has asserted that the issues related to her back are due to an injury in service.  However, the Board notes that the Veteran's contention is not supported by the medical evidence at hand.  Specifically, a progress note from the Veteran's physical therapist stated that the Veteran reported thoracic back pain in 1996.  The note continued by stating this began with lifting her two year old, she has had multiple episodes and that eight years ago she strained the back bending and reaching while twisting to the right.  The note concluded by stating that a motor vehicle accident three years ago exacerbated the pain.  Following this evaluation, the Veteran's physical therapist assessed her with a thoracic sprain.  See Elkins Physical Therapy Service Evaluation Report February 23, 1996.  The Board finds this piece of medical evidence highly probative in regards to the nature and etiology of the Veteran's condition.  Evans, supra.  

Moreover, the Veteran was also afforded a VA medical examination in August 2010 in order to determine the nature and etiology of her present disability.  The examiner stated that the thoracic strain is not caused by or a result of military service or the Veteran's service connected left knee condition.  The examiner added that there is no evidence of a thoracic spine condition or injury in the Veteran's service medical records and there is no evidence of an abnormal gait or weight bearing that would cause the service-connected left knee to affect the spine.  See August 20, 2010 VA examination.  Thus, the Board finds the August 2010 VA examination to be the most probative medical evidence of record for this issue.  The Board has reached this conclusion because the VA examination was well-reasoned, it was detailed, and it cited to the relevant evidence of record.  Accordingly, the Board places significant weight on this opinion.  See Davidson, supra; Evans, supra

The Board finds that the preponderance of the evidence shows that the Veteran's back disability is not related to the Veteran's military service nor was it caused or aggravated by her service-connected left knee disability.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information but, finds that the August 2010 VA examination to be the most probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for a back disability is not warranted because the weight of the probative evidence is against finding that the Veteran's current disability was due to or aggravated by her service-connected left knee disability and there is no causal association or link between the post-service disability and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §, 3.303(d), 3.310.

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a back disability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a claimed left foot condition, to include as secondary to the service connected left knee disability, is denied. 

Entitlement to service connection for a claimed right knee condition, to include as secondary to the service connected left knee disability, is denied. 

Entitlement to service connection for a claimed dorsal spine disorder, to include as secondary to the service connected left knee disability, is denied





REMAND

As to the claim for an increased rating in excess of 10 percent for a left knee disability, the Board notes that the Veteran's most recent VA examination for this disability took place in October 2012.  The Board finds that this examination is too old to properly evaluate the Veteran's current disabilities.  Accordingly, VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Thus, the Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Furthermore, the Board finds that the VA examination performed on the Veteran's knee in October 2012 was inadequate for rating purposes.  In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) essentially held that that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016).  The October 2012 examination report does not include range of motion testing for pain on both active and passive motion or with weight-bearing and non-weight-bearing.  As such, pursuant to Correia, the Veteran must be provided an adequate VA joints examination to include range of motion testing on active and passive motion and in weight bearing and non-weight bearing conditions.

Lastly, the issue of entitlement to adaptive automobile equipment is inextricably intertwined with the issue of entitlement to an increased rating for the service-connected left knee disability which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to adaptive automobile equipment cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from October 1, 2012.   

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected left knee disability.  The electronic claims file must be reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.

A).  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(B).  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(C).  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(D).  In accordance with the holding in Correia, the range of motion of the Veteran's left knee should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


